EXHIBIT 10.1


AMENDMENT NO. 2 AND CONSENT
to
CREDIT AND SECURITY AGREEMENT
and
OMNIBUS AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS


 
This AMENDMENT NO. 2 AND CONSENT TO CREDIT AND SECURITY AGREEMENT AND OMNIBUS
AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS, made as of February 1, 2007 (this
“Amendment”), among HAWK CORPORATION, a Delaware corporation, ALLEGHENY
CLEARFIELD, INC., a Pennsylvania corporation, FRICTION PRODUCTS CO., an Ohio
corporation, HAWK MIM, INC., an Ohio corporation, HAWK MOTORS, INC., a Delaware
corporation, HAWK PRECISION COMPONENTS GROUP, INC., an Ohio corporation, HELSEL,
INC., a Delaware corporation, LOGAN METAL STAMPINGS, INC., an Ohio corporation,
NET SHAPE TECHNOLOGIES LLC, a Delaware limited liability company, QUARTER MASTER
INDUSTRIES, INC., a Delaware corporation, SINTERLOY CORPORATION, a Delaware
corporation, S.K. WELLMAN CORP., a Delaware corporation, S.K. WELLMAN HOLDINGS,
INC., a Delaware corporation, TEX RACING ENTERPRISES, INC., a Delaware
corporation, WELLMAN PRODUCTS GROUP, INC., an Ohio corporation, and WELLMAN
PRODUCTS, LLC, an Ohio limited liability company, each as a Borrower and
collectively as the Borrowers, the LENDERS listed on the signature pages of this
Agreement, KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as LC Issuer,
 
WITNESSETH:
 
WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Credit and Security Agreement, dated as of November 1,
2004, as amended by that certain Amendment No. 1 to Credit and Security
Agreement, dated as of August 31, 2006 (as so amended, the “Credit Agreement”),
among the Borrowers, the Lenders, the Administrative Agent, and the LC Issuer;
 
WHEREAS, the Borrower Representative has informed the Administrative Agent that
Hawk Corporation desires to sell Hawk Precision Components Group, Inc. and
certain of its direct or indirect Subsidiaries, namely, Allegheny Clearfield,
Inc., Hawk MIM, Inc., Helsel, Inc., Sinterloy Corporation, and Net Shape
Technologies LLC, in one or more stock transactions (the “Sale”);
 
WHEREAS, the Borrower Representative has also informed the Administrative Agent
that prior to the sale of Hawk Precision Components Group, Inc., certain
subsidiaries of Helsel, Inc. shall be transferred to Wellman Products Group,
Inc., namely Hawk Mauritius, Ltd. Hawk Motors, Inc., and Hawk Motors de Mexico,
S. de R.L. de C.V. (the “Transfer”);
 
WHEREAS, the Borrowers have requested consent to the Sale and the Transfer and
all releases and amendments required pursuant to such transactions; and
 
WHEREAS, the Lenders which are signatories hereto constitute all of the Lenders
for the purposes of amending the Credit Agreement pursuant to Section 19.1
thereof;
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Borrowers, the Administrative Agent, the
Lenders and the LC Issuer do hereby agree as follows:
 
Section 1  .DEFINED TERMS.
 
Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement.
 
Section 2  CONSENT.
 
2.1  Consents. In accordance with Section 19.1 of the Credit Agreement, the
Required Lenders hereby consent to:
 
(a)  the transfer by Helsel, Inc. of the shares of Hawk Mauritius, Ltd., Hawk
Motors, Inc., and Hawk Motors de Mexico, S. de R.L. de C.V to Wellman Products
Group, Inc.;
 
(b)  the transactions contemplated in that certain Stock Purchase Agreement,
dated as of December 21, 2006 (the “Purchase Agreement”), among the Hawk
Corporation, as Selling Shareholder, and PCG Holdings Group Inc., as Buyer (the
“Buyer”), including the sale or other disposition of Hawk Precision Components
Group, Inc., and its Subsidiaries: Allegheny Clearfield, Inc., Hawk MIM, Inc.,
Helsel, Inc., Sinterloy Corporation, and Net Shape Technologies LLC (Hawk
Precision Components Group, Inc. together with such Subsidiaries collectively
referred to as “Sold Subsidiaries”);
 
(c)  the release of the Liens of the Administrative Agent for the benefit of the
Lenders on (i) the stock or other equity interests of the Sold Subsidiaries and
(ii) all of the personal property and assets of the Sold Subsidiaries which are
being acquired by the Buyer pursuant to the terms of the Purchase Agreement;
 
(d)  the application of any or all of the proceeds remaining one hundred eighty
(180) days after the date the transactions contemplated in the Purchase
Agreement are consummated to the redemption of Senior Notes in accordance with
the terms and conditions set forth in the Senior Note Indenture; and;
 
(e)  the continuation of certain guarantees provided by Hawk Corporation to
secure indebtedness of Allegheny Clearfield, Inc. to the Pennsylvania Industrial
Development Authority ("PIDA") during the transition period in which such
obligations shall be transferred to Buyer; provided, however, that Hawk
Corporation shall use its best efforts to obtain a full release from such
guarantee obligations no later than April 30, 2007.
 
Section 3  AMENDMENTS TO THE CREDIT AGREEMENT:
 
3.1  Omnibus Amendment to Credit Agreement and Certain Other Loan Documents. All
references to any of the Sold Subsidiaries in the recitals or signature pages of
the Credit Agreement shall be deleted and the Sold Subsidiaries shall no longer
be party to such documents.
 
3.2  Amendment to Annex II to the Credit Agreement. Annex II to the Credit
Agreement is hereby amended by deleting the existing definition of “Borrowers”
and replacing it with the following new definition:
 
“Borrowers” means collectively, Hawk Corporation, a Delaware corporation,
Friction Products Co., an Ohio corporation, Hawk Motors, Inc., a Delaware
corporation, Logan Metal Stampings, Inc., an Ohio corporation, Quarter Master
Industries, Inc., a Delaware corporation, S.K. Wellman Corp., a Delaware
corporation, S.K. Wellman Holdings, Inc., a Delaware corporation, Tex Racing
Enterprises, Inc., a Delaware corporation, Wellman Products Group, Inc., an Ohio
corporation, and Wellman Products, LLC, an Ohio limited liability company.
 
3.3  Amendment to Annex IV to Credit Agreement. Annex IV to the Credit Agreement
is hereby amended by deleting the existing Annex IV and replacing it with the
Annex IV attached hereto as Exhibit I. In addition, within thirty (30) days of
the date of this Amendment, the Company shall deliver to the Administrative
Agent, any additional updates to such Disclosure Schedules, in form and
substance satisfactory to the Administrative Agent, provided, however, that the
Borrowers understand that such updates shall not be permitted to include
additions to Schedules 11.3(a), 11.3(c), 11.3(d), 11.3(i), or 11.3(l).
 
Section 4  OMNIBUS AMENDMENTS TO CERTAIN OTHER LOAN DOCUMENTS:
 
4.1  Omnibus Amendment to Certain Other Loan Documents. All references to any of
the Sold Subsidiaries in the recitals or signature pages of the Notes, the
Collateral Assignment of Security Interest Patents and Patent Applications, the
Collateral Assignment of Security Interest in Trademarks and Licenses, the
Collateral Assignment of Security Interest in Copyrights, the Advertising
Permission Letter, the Blocked Account Control Letter, and the Acknowledgement
of Blocked Accounts is hereby deleted and the Sold Subsidiaries shall no longer
be party to such documents.
 
4.2  Amendment to Certain Pledge and Security Agreements. The Pledge and
Security Agreement between Hawk Corporation and the Administrative Agent and the
Pledge Agreement between Wellman Products Group, Inc. and the Administrative
Agent are each hereby amended to replace the respective Schedule I with the
respective Schedule I attached hereto as Exhibit II.
 
4.3  Termination of Certain Pledge and Security Agreements. The Pledge and
Security Agreement between Hawk Precision Components, Inc. and the
Administrative Agent and the Pledge Agreement between Helsel, Inc. and the
Administrative Agent are each hereby terminated and released and the Pledged
Shares (except with respect to the shares of Hawk Mauritius, Ltd. Hawk Motors,
Inc., and Hawk Motors de Mexico, S. de R.L. de C.V to Wellman Products Group,
Inc. which shall remain in the possession of the Administrative Agent) shall be
promptly returned to the Sold Subsidiaries.
 
4.4  Termination of Certain Landlord Waivers. The Landlord Waiver between Net
Shape Technologies, Ltd. and Solon Road Properties, LLC and the Landlord Waiver
between Sinterloy Corporation and Robert Sierkes, Trustee are each hereby
terminated and released.
 
4.5  Amendment to Certain Limited License Agreements. The Limited License
Agreement between Hawk Corporation and the Administrative Agent is hereby
amended to replace the respective Exhibit A with the respective Exhibit A
attached hereto as Exhibit III.
 
4.6  Termination of Certain Limited License Agreements. The Limited License
Agreement between Allegheny Clearfield, Inc. and the Administrative Agent, the
Limited License Agreement between Hawk MIM, Inc. and the Administrative Agent,
the Limited License Agreement between Hawk Precision Components, Inc. and the
Administrative Agent, the Limited License Agreement between Helsel, Inc. and the
Administrative Agent, the Limited License Agreement between New Shape
Technologies, LLC and the Administrative Agent, and the Limited License
Agreement between Sinterloy Corporation and the Administrative Agent are each
hereby terminated and released.
 
4.7  Amendment to Certain Collateral Assignments of Security Interest in Patents
and Patent Applications. The Collateral Assignment of Security Interest in
Patent and Patent Applications by and among the Borrowers and the Administrative
Agent is hereby amended to replace the respective Exhibit A with the respective
Exhibit A attached hereto as Exhibit IV.
 
4.8  Amendment to Certain Collateral Assignments of Security Interest in
Trademarks and Licenses. The Collateral Assignment of Security Interest in
Trademarks and Licenses by and among the Borrowers and the Administrative Agent
is hereby amended to replace the respective Exhibit A with the respective
Exhibit A attached hereto as Exhibit V.
 
4.9  Amendment to Blocked Account Control Agreement. The Blocked Account Control
Agreement by and among the Borrowers, the Administrative Agent, and JPMorgan
Chase Bank is hereby amended to replace the respective Schedule 1 with Schedule
1 attached hereto as Exhibit VI.
 
4.10  Amendment to Acknowledgement of Blocked Accounts. The Acknowledgement of
Blocked Accounts by and among the Borrowers, the Administrative Agent, and
KeyBank National Association, as the Bank is hereby amended to replace the
respective Schedule I with Schedule I attached hereto as Exhibit VII.
 
Section 5  REPRESENTATIONS AND WARRANTIES.


The Borrower hereby represents and warrants to the Lenders, the Administrative
Agent and the LC Issuer as follows:


5.1  The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of the Borrowers and constitutes the legal, valid
and binding obligation of the Borrowers enforceable against the Borrowers in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
the Borrowers enforceable against the Borrowers in accordance with its terms.
Each Borrower hereby ratifies and confirms the Credit Agreement as amended by
this Amendment.
 
5.2  Nonwaiver. Except as expressly set forth herein, the execution, the
execution, delivery, performance and effectiveness of this Amendment shall not
operate nor be deemed to be nor construed as a waiver (i) of any right, power or
remedy of the Lenders or the Administrative Agent under the Credit Agreement or
any other Loan Document, or (ii) of any term, provision, representation,
warranty or covenant contained in the Credit Agreement or any other
documentation executed in connection therewith. Further, none of the provisions
of this Amendment shall constitute, be deemed to be or construed as, a waiver of
any Potential Default or Event of Default under the Credit Agreement, as amended
by this Amendment.
 
5.3  Reference to and Effect on the Credit Agreement. Upon the Effectiveness of
this Amendment, each reference in the Credit Agreement amended hereby to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by the prior amendments
thereto and this Amendment and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement,
as amended by the prior amendments thereto and this Amendment.
 
Section 6  CONDITIONS PRECEDENT TO EFFECTIVENESS
 
The effectiveness of this Amendment is subject to the condition precedent that:
 
 
6.1  Amendment No. 2 and Consent to Credit and Security Agreement. The
Administrative Agent shall have received an original counterpart of this
Amendment No. 2 and Consent to Credit and Security Agreement, executed and
delivered by a duly authorized officer of each Borrower, the Lenders and the LC
Issuer.
 
 
6.2  Release Agreement. The Administrative Agent shall have received an original
counterpart of that certain Release Agreement, dated as of even date herewith,
executed and delivered by a duly authorized officer of each Borrower which shall
exist after the consummation of Sale and the Sold Subsidiaries.
 
Section 7  CONDITIONS SUBSEQUENT TO EFFECTIVENESS
 
The effectiveness of this Amendment is subject to the condition subsequent that:
 
 
7.1  Consummation of the Sale. The Administrative Agent shall have received
written evidence in the form of a Borrower Certificate stating that the Sale has
been consummated pursuant to the terms of the Purchase Agreement and certifying
a true and complete copy of the Purchase Agreement. In the event that the Sale
is not consummated on or before February 1, 2007, this Amendment shall be of no
further force and effect.
 
Section 8  MISCELLANEOUS.
 
8.1  Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.
 
8.2  Severability. In the event any provision of this Amendment should be
invalid, the validity of the other provisions hereof and of the Credit Agreement
shall not be affected thereby.
 
8.3  Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute but one and the same
agreement.
 


IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders and the
LC Issuer have caused this Amendment No. 2 and Consent to Credit and Security
Agreement to be duly executed by their respective officers or agents thereunto
duly authorized as of the date first written above.
 
BORROWERS




HAWK CORPORATION
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




ALLEGHENY CLEARFIELD, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




FRICTION PRODUCTS CO.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




HAWK MIM, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




HAWK MOTORS, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




HAWK PRECISION COMPONENTS GROUP, INC.


/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance



HELSEL, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




LOGAN METAL STAMPINGS, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




NET SHAPE TECHNOLOGIES LLC
 
By: Hawk MIM, Inc., its sole member
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




QUARTER MASTER INDUSTRIES, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




SINTERLOY CORPORATION
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




S.K. WELLMAN CORP.


/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




S.K. WELLMAN HOLDINGS, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance
 

TEX RACING ENTERPRISES, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




WELLMAN PRODUCTS GROUP, INC.
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance




WELLMAN PRODUCTS, LLC
 
By: Wellman Products Group, Inc.,
its sole member
 
/s/ Thomas A. Gilbride
By: Thomas A. Gilbride
Its: Vice President - Finance



ADMINISTRATIVE AGENT


KEYBANK NATIONAL ASSOCIATION 
as Administrative Agent
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President




LENDERS


KEYBANK NATIONAL ASSOCIATION 
as a Lender
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President




LC ISSUER


KEYBANK NATIONAL ASSOCIATION
as LC Issuer
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President